Order entered March 2, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-19-00766-CR

                  ARNULFO MALPICA SANCHEZ, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 363rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-75093-W

                                     ORDER

      Before the Court is the State’s February 26, 2020 motion for extension of

time to file its brief. We GRANT the motion and ORDER the State’s brief filed

as of the date of this order.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE